Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-27 are currently active in the application with no claims being amended, deleted or added by the Applicant.
Terminal Disclaimer
	The terminal disclaimer filed by the Applicant on September 13, 2021 has been accepted and entered.
Response to Amendment
	Applicant’s reply to the non-final office action mailed May 11, 2021 received September 13, 2021 explained the applicant’s interpretation of “proximate”, i.e. close enough to provide heat.  This definition is accepted by the Examiner and therefore the rejection of the claims over 35 USC 112(b) has been withdrawn.  The double patenting rejection of the claims has also been withdrawn.
	As no amendments were presented by the Applicant, the rejection of the claims presented in the non-final rejection of May 11, 2021 has been maintained and Applicant’s comments have been addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repasky et al (US 2008/0302013).
Considering Claim 16, regarding limitations recited in the instant which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Repasky discloses a membrane oxidation reactor system capable of partial oxidation, complete oxidation, steam reforming, carbon dioxide reforming, water-gas shift and/or various combinations of these reactions to produce synthesis gas [0031] from a reactant comprising oxygen, nitrogen, hydrogen, water, methane, other hydrocarbons, carbon monoxide and carbon dioxide [0043] and further comprising a reactor [0043] and [0057] further comprising a steam reforming catalyst (Fig. 1, item 1a), [0039] and [0056] which reads on the catalyst reforming reactor, an ion transport membrane oxidation system comprising two or more membrane oxidation stages each stage comprising a reactant zone, an oxidant zone, one or more ion transport membranes which reads on the reactively driven oxygen transport membrane reactor comprising a plurality of oxygen transport membrane elements.  The system further comprises a reactant gas supply manifold and a product withdrawal line [0008] to [0014] 
Considering Claims 17, 18 and 21 – 25, Regarding any limitations recited in the instant claims which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  The instant claims are to a manner of operating a disclosed device.
Repasky discloses that the apparatus is capable of being operated at a temperature of 600° C and at a pressure of 40 atm and therefore the apparatus of Repasky is capable of operating under the instant conditions.
Regarding Claim 19, Repasky discloses that the apparatus may utilize a pre-reformer (Example 1, [0122] and [0124]).
Regarding any other limitations recited in the instant claims which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding Claims 26 and 27, Repasky discloses that heat exchangers are utilized [0103] and that any of the process lines may be cooled/heated by methods known in the art [0063].  Repasky also teaches the use of a recycle line from downstream synthesis gas conversion may be recycled to the feed end of the reactor system [0033], [0064] and Example 3 and that the entire process may be contained within a single reactor [0057] wherein the flow paths may comprise pipes, conduits, or closed channels between stages [0057].
Regarding any other limitations recited in the instant claims which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Repasky et al. (US 2008/0302013) hereafter Repasky as applied to Claim 16 and further in view of Armstrong et al. (US 2011/0067405) hereafter Armstrong.
	Considering Claim 20, the significance of Repasky as applied to Claim 16 is explained above.
	Repasky discloses that reactant streams are mixed [0141] and [0142] but is silent on any particular means to effect the mixing.
	Armstrong discloses the use ion transport membranes which utilizes a venturi to mix the non-permeate gas (feed gas) and permeate from the membranes [0212] to [0123]. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the venturi of Armstrong to mix the reactant gases in the process of Repasky.  The ordinary skilled artisan would have been motivated to do so to provide for a thoroughly mixed stream.
Regarding any other limitations recited in the instant claims which are directed to a manner of operating the disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Claims 1- 4, 6-8, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being obvious over Kelly et al. (US 8,349,214) hereafter Kelly and further in view of Repasky et al. (US 2008/0302013) hereafter Repasky.
	Considering Claims 1, 2 and 8, Kelly discloses a method of producing synthesis gas in an oxygen transport membrane reactor system comprising at least one oxygen transport membrane element configured to separate oxygen creating a permeate stream and a retentate stream and at least one separate catalytic, steam methane reforming reactor (Column 3, lines 34-64) which reads on the two distinct reactors.  
Kelly further discloses that a hydrocarbon-containing stream is reacted with the oxygen permeate generating heat and a heated reaction product stream which is combined with a reactant stream comprising hydrocarbons and steam which are subsequently reacted in a catalytic reforming reactor to form synthesis gas with the heat generated by the reaction between the oxygen permeate and the hydrocarbon stream being supplied to the reforming reactor by radiation and by indirect heat transfer to the reactor from the retentate stream (Column 3, lines 41-63).  Kelly also discloses that additional steam may be supplied to the hydrocarbon containing stream and/or the reactant stream being fed to the reforming reactor (Column 4, lines 12-14) which reads on pre-treating a hydrocarbon-containing stream with the combining forming a combined reformer feed stream.
	Kelly discloses that reformers typically operate at 700°C to 1100°C (Column 8, lines 42-53) and that it is desirable to reduce methane slip (Column 5, lines 52 and 53) which is known to the ordinary skilled artisan as unreacted methane in the reformer 
Repasky discloses a membrane oxidation reactor system (ITM) for producing synthesis gas wherein the reactor system utilizes partial oxidation, complete oxidation, steam reforming, carbon dioxide reforming, water-gas shift and/or various combinations of these reactions, some of which are exothermic (i.e. generates heat) and some of which are endothermic, to produce the synthesis gas [0031].  
Repasky further discloses that the reactor system utilizes a series of semi-permeable membranes that allow oxygen ions to permeate through the membranes to react with reactive components [0035], [0036] and [0059] wherein the reactive components may be a pre-reformed natural gas/water stream thereby producing a stream comprising methane, hydrogen, carbon monoxide, carbon dioxide and water and a gas comprising one or more of hydrogen, water, methane, other hydrocarbons, carbon monoxide and carbon dioxide recycled from a downstream process which utilizes the synthesis gas and which are combined and fed to the permeate side of the oxygen permeable membranes [0042], [0043] and [0062].  And Repasky discloses that the reaction is conducted in a temperature range of 600° to 750°C [0089] thereby falling within the instantly claimed range.  Additionally, Repasky discloses that it is desirable to operate ITM reactor systems with a steam to carbon ratio of about 1.5 to minimize methane slip and carbon deposition (coking) [0094] which essentially touches the 
	Repasky also discloses that a catalyst, capable of partial oxidation, complete oxidation, steam reforming, carbon dioxide reforming, water-gas shift and/or various combinations of these reactions, may be utilized [0083] and may be deposed prior to, subsequent to, or adjacent to the permeable membrane [0100] and that the oxygen-containing gas and reactant streams are preheated [0101] to [0103], that the disclosed system can be utilized to generate heat [0092] and that heat/pressure can be recovered from the non-permeate gas stream by any known method [0078] such as heat exchangers [0102] and [0103].  The ordinary skilled artisan would be aware of various methods of preheating reactant streams and recovering waste heat as taught by Nataraj who discloses the use of a semi-permeable membrane equipped with a catalyst to convert a hydrocarbon into a synthesis gas (Column 2, lines 5-39 and Column 5, lines 29-56) and also discloses preheating reactant streams utilizing waste heat generated from a reforming reaction and recovery of waste heat using heat exchangers (Fig. 1-4).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the combined reformer feed temperature and steam to carbon ratio of Repasky in the process of Kelly.  The ordinary skilled artisan would have been motivated to do so to minimize coking and methane slip in the product stream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the steam to carbon ratio, since it nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to adjust the steam to carbon ratio by the reasoned explanation that one of ordinary skill could tailor the final hydrogen to carbon monoxide ratio to downstream process needs.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).  
	Considering Claims 3 and 4, the significance of Kelly as applied to Claim 1 is explained above.
	Kelly discloses that additional steam may be supplied to the hydrocarbon containing stream and/or the reactant stream being fed to the reforming reactor (Column 4, lines 12-14) and that the steam may be superheated (Column 11, lines 44-48) but is silent on the pressure and the temperature.
Repasky discloses combining the hydrocarbon with steam [0061] which is then heated to a temperature of from 600° to 1150°C and a pressure of 2 to 40 atmospheres [0068], thereby touching or falling within the instantly claimed ranges. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the superheated steam of Kelly at the pressure and temperature of Repasky as the ordinary skilled artisan would have been motivated to provide the steam at the operating pressure and temperature of the reforming reactor.

	Considering Claim 6, the significance of Kelly as applied to Claims 1 and 3 is explained above.
	Kelly discloses that the hydrocarbon feedstream may be pre-reformed (Column 11, line 17 to Column 12, line 5).
	Considering Claim 7, the significance of Kelly as applied to Claim 1 is explained above.
	Kelly teaches natural gas contains unacceptable levels of sulfur that needs to be removed from the hydrocarbon source by hydrotreatment (Column 11, lines 17-26) which reads on supplying a source of hydrogen via supplying water.
	Considering Claim 11, the significance of Kelly as applied to Claim 1 is explained above.
	Kelly discloses recycling a portion of the synthesis gas product back to the permeate side of the oxygen transport membrane (Column 11, lines 49-55).
	Considering Claim 13, the significance of Kelly as applied to Claim 1 is explained above.
	Kelly discloses a hydrogen to carbon ratio of about 2.0 for feed to a Fisher-Tropsch process (Column 12, lines 38-44) which touches the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985). 
Considering Claims 14 and 15, the significance of Kelly as applied to Claim 1 is explained above.
Kelly discloses that reformers typically operate at 700°C to 1100°C (Column 8, lines 42-53) and that it is desirable to reduce methane slip (Column 5, lines 52 and 53) which is unreacted methane in the reformer product stream (Column 8, lines 64-67).  
Repasky discloses the desire to minimize methane slip (unreacted methane in the product gas) and does this by adjusting the steam-to-carbon ratio of the feed gas to about 1.5 [0094] and by the addition of carbon dioxide to the feed gas [0093].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the feed gas composition to minimize methane slip.  The ordinary skilled artisan would have been motivated to minimize methane slip and consequently increase methane conversion.
Claims 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Kelly et al. (US 8,349,214) hereafter Kelly in view of Repasky et al. (US 2008/0302013) hereafter Repasky as applied to Claim 1 and further in view of Nataraj et al (US 6,077,323) hereafter Nataraj.
Considering Claims 5, 9 and 10, the significance of Kelly and Repasky as applied to Claims 1 and 3 is explained above.
Kelly discloses the use of the retentate from the oxygen transport membrane to provide heat to the reforming reactor and the incoming oxygen (Column 9, lines 60-67) and also discloses that various feedstreams are preheated by cooling the synthesis gas (Column 10, lines 46-55) but is silent on the use of the retentate stream 

Nataraj discloses using the oxygen depleted oxidant (oxygen depleted retentate stream) in a heat zone for preheating the reactant streams (Column 14, line 64 to Column 15, line 23) and Example 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the oxygen deficient stream of Nataraj for preheating the reactant feeds of Kelly.  The ordinary skilled artisan would have been motivated to do so for maximizing energy efficiency.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 8,349,214) hereafter Kelly in view of Repasky et al. (US 2008/0302013) as applied to Claim 1 and further in view of Armstrong et al. (US 2011/0067405).
	Considering Claim 12, the significance of Kelly as applied to Claim 1 is explained above.
Kelly is silent on using an ejector, educator or venturi based device to perform the mixing.
	Armstrong discloses the use of a venturi-based device to mix the oxygen which has permeated an ion transport membrane and the hydrocarbon feed stream [0123] and [0124].
.
Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed as presented in this response.
Applicant argues as to the Examiner’s use of Repasky to reject claims 16-19 and 21-27 beginning on page 9 and states that the reforming reactor is a conventional reactor made of cast alloys.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., conventional reactor made of cast alloys) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant further argues on limitations contained within instant claims which refer to a manner of operating a disclosed device which does not further limit an apparatus claim.  
Additionally, Applicant argues that Repasky does not claim two distinct and different types of reactors within a reactor housing.  This is not convincing as Applicant failed to address the passages of Repasky disclosing wherein reactor 1 containing a two separate reactors contained within a single housing, see Repasky Fig. 1 and 
Applicant also argues beginning on page 10 that the references fail to show certain other features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the reformer tubes are required to have high heat resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the rejection of claim 20, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an oxidation catalyst) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues on page 11 that the reaction product stream of Kelly is not combined with the pretreated reformer feed stream.  This is not convincing as depicted in Fig. 1, items 36, 38 and 40.
Conclusion
	Claims 1-27 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732